Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 29, 2020                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

  160421(54)                                                                                             David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  LANSING PARKVIEW, LLC,                                                                              Richard H. Bernstein
           Plaintiff/Counterdefendant/Third-                                                          Elizabeth T. Clement
           Party Defendant-Appellee,                                                                  Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 160421
                                                                   COA: 344192
                                                                   Ingham CC: 13-000723-CK
  K2M GROUP, LLC and DON L. KESKEY,
           Defendants/Counterplaintiffs/Third-
           Party Plaintiffs-Appellants,
  and
  ROBERT REID and JOEL I. FERGUSON,
             Third-Party Defendants.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s April 29,
  2020 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 29, 2020
         a0921
                                                                              Clerk